Citation Nr: 0731284	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral ankle 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The appellant served with the Army National Guard from 
February 1993 to February 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in February 2004, a statement of the 
case was issued in March 2005, and a substantive appeal was 
received in April 2005.  In her substantive appeal, the 
appellant requested a Board hearing; however, she failed to 
report for a hearing scheduled in June 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has claimed that she suffered broken ankles or 
stress fractures during basic training in April or May 1993, 
and sought treatment at the hospital at Fort Jackson, South 
Carolina.  To date, the RO has made multiple unsuccessful 
attempts to locate the appellant's service medical records.  

In reviewing the file, the Board notes that the appellant has 
apparently claimed treatment from a Dr. Murray Kemp in 
Pasadena, California, from 1994 to 2001.  Records from this 
physician may be significant since the reported treatment 
dates overlap a period of the appellant's National Guard 
service.  It appears that the RO requested a new release form 
from the appellant, but she did not respond.  However, in 
view of the fact that medical records from the appellant's 
National Guard service have yet to be located, the Board 
believes that a attempt to obtain pertinent treatment records 
from Dr. Kemp should be made. 

The Board stressed to the appellant the importance of her 
cooperation in executing any necessary consent to the release 
of Dr. Kemp's medical records. 

Since the case is being returned to the RO for the above 
action, a request for service records directly to Fort 
Jackson, South Carolina, would be appropriate.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request pertinent treatment records 
for the period 1994 to 2001 from Murray 
Kemp, 960 E. Green Street, Suite 286, 
Pasadena, CA  91106 (or such other 
address as the RO may determine to be the 
current address).  

2.  The RO should make a direct request 
to the medical facility at Fort Jackson, 
South Carolina, for any record(s) 
documenting treatment for ankle 
complaints (to include stress fractures) 
during the period February, through May 
1993 while in basic training for National 
Guard service.  

3.  If, and only if, evidence of 
treatment for ankle complaints is 
received pursuant to the above actions, 
then the appellant should be scheduled 
for an appropriate VA examination.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  As to any current 
disorder(s) of the ankles found to be 
present, the examiner should offer an 
opinion as to the etiology of such 
disorder(s).  

4.  The RO should then review the claims 
file and determine if service connection 
for bilateral ankle disability is 
warranted.  Unless the full benefit 
sought is granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



